 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BYRON CHAPIN MYERS,                                No. 2:20-CV-0151-WBS-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,
16                       Defendants.
17

18                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

20   District of California local rules.

21                   On May 27, 2021, the Magistrate Judge filed findings and recommendations herein

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. No objections to the findings and recommendations have been

24   filed.

25                   The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      The findings and recommendations filed May 27, 2021, are adopted in full;

 3                 2.      This action is dismissed without prejudice for lack of prosecution; and

 4                 3.      The Clerk of the Court is directed to enter judgment and close this file.

 5   Dated: July 8, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
